Case 1:19-cr-00151-RLY-MJD Document 45 Filed 05/15/20 Page 1 of 7 PageID #: 153




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 1:19-cr-00151-RLY-MJD
                                                     )
DASHAUN BUSH,                                        ) -01
                                                     )
                              Defendant.             )



                           ORDER ON DEFENDANT'S
              MOTION FOR RECONSIDERATION OF DETENTION ORDER

 I.     Introduction

        This matter is before the Court on Defendant Dashaun Bush's Motion for Reconsideration

 of Detention Order [Filing No. 37], asserting that pretrial detention presents a danger to his

 health due to his vulnerability to the Coronavirus ("COVID-19") pandemic. The Government

 filed a Response in Opposition. [Filing No. 41.] For the following reasons, the motion is

 granted.

 II.    Background

        Bush was indicted on May 7, 2019, and charged with two counts of felon in possession of

 a firearm in violation of 18 U.S.C. § 922(g)(1). [Filing No. 5.] He had a detention hearing on

 June 7, 2019, at which the Court granted the Government's motion for pretrial detention and

 ordered Bush detained pending trial. [Filing No. 19.] The Court subsequently entered a pretrial

 detention order, concluding that the Government had proven by clear and convincing evidence

 that no condition or combination of conditions of release would reasonably assure the safety of

 any other person and the community. In reaching this conclusion, the Court found that the
Case 1:19-cr-00151-RLY-MJD Document 45 Filed 05/15/20 Page 2 of 7 PageID #: 154




 weight of evidence against Bush is strong, he will be subject to a lengthy period of incarceration

 if convicted, a lengthy prior criminal history, history of violence or use of weapons, lack of

 stable employment, previous failures to appear in court as ordered, and prior violations of

 probation, parole, or supervised release. [Filing No. 22, at ECF p. 2-3.]

         Bush asks the Court to reconsider the detention order issued by this Court denying his

 release on June 20, 2019, because of changed circumstances in jails and prisons across the

 country due to the COVID-19 pandemic. He seeks pretrial release on conditions pursuant to 18

 U.S.C. § 3142(i). [Filing No. 41.] The Government opposes the motion, arguing Bush's

 COVID-19 motion raises no valid changed circumstances relating uniquely to him. Rather, the

 Government contends that Bush makes only broad and unsubstantiated claims regarding

 conditions at the jail considering the worldwide spread of COVID-19 and argues that such

 speculation cannot justify Bush's release. The Government also notes that the Hamilton County

 Jail, where Bush is currently detained, has taken aggressive steps to counter the spread of the

 COVID-19 virus at its facility. Finally, the Government asserts that nothing in Bush's motion

 alters his risk of flight or the danger he poses to the community should he be released. [Filing

 No. 41.]

 III.    Analysis

         As an initial matter, the Court determines a hearing is not necessary to address Bush's

 motion. A detention hearing under 18 U.S.C. § 3142 "may be reopened, before or after a

 determination by the judicial officer, at any time before trial if the judicial officer finds that

 information exists that was not known to the movant at the time of the hearing and has a material

 bearing on the issue of whether there are conditions of release that will reasonably assure the

 appearance of such person as required and the safety of any other person and the community."



                                                    2
Case 1:19-cr-00151-RLY-MJD Document 45 Filed 05/15/20 Page 3 of 7 PageID #: 155




 18 U.S.C. § 3142(f). Furthermore, the Bail Reform Act provides for the "temporary release" of a

 person in pretrial custody "to the extent that the judicial officer determines such release to be

 necessary for preparation of the person's defense or for another compelling reason." 18 U.S.C §

 3142(i).

        Bush seeks release from detention because of the increased risk COVID-19 has on the

 elderly and those with underlying health conditions. There is no question that the entire United

 States, including Indiana and Kentucky, is in the midst of the COVID-19 pandemic. The virus

 has spread quickly across the country, and statistics regarding the number of persons infected by

 COVID-19 rapidly change from day to day. See, e.g., Coronavirus Map: Tracking the Spread of

 the Outbreak, The New York Times (May 14, 2020), at

 https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html. Indiana alone has

 over 26,000 reported positive cases and over 1,500 deaths. See 2019 Novel Coronavirus

 (COVID-19), IN.gov (May 14, 2020), at https://www.coronavirus.in.gov/. As guidance and

 protocols continue to update and evolve, this Court has issued multiple general orders

 recognizing and responding to the ongoing public health emergency due to COVID-19. See,

 e.g., In re: Continued Court Operations Under the Exigent Circumstances Created by COVID-

 19 and Related Coronavirus, General Order (S.D. Ind. May 12, 2020); In re: COVID-19 – Court

 Proceedings, Courthouse Closures, Security Screening, and Probation, General Order (S.D. Ind.

 Mar. 20, 2020); In re: Court Operations Under the Exigent Circumstances Created by COVID-

 19 and Related Coronavirus, General Order (S.D Ind. Mar. 13, 2020).

        Similarly, Attorney General William Barr sent a memo to federal prosecutors on April 6,

 2020, advising them to take the COVID-19 pandemic into consideration when deciding whether

 to seek pretrial detention for criminal defendants. See William Barr, Memorandum for All



                                                   3
Case 1:19-cr-00151-RLY-MJD Document 45 Filed 05/15/20 Page 4 of 7 PageID #: 156




 Heads of Department Components and All United States Attorneys, Litigating Pre-Trial

 Detention Issues During the COVID-19 Pandemic (April 6, 2020), available at

 https://www.law360.com/articles/1260965/attachments/0. Barr also noted, however, that

 controlling weight should still be given to public safety. Id. ("As always, controlling weight

 should be given to public safety, and under no circumstance should those who present a risk to

 any person or the community be released. But the current COVID-19 pandemic requires that we

 also ensure we are giving appropriate weight to the potential risks facing certain individuals from

 being remanded to federal custody. Each case must be evaluated on its own, and where

 appropriate, the risks the pandemic presents should be part of your analysis[.]").

        In addition, this Court and others around the country have recently considered the issue

 of the COVID-19 pandemic as it relates to motions to reconsider a detention order. Many have

 found that a generalized threat of the existence, spread, and exposure to COVID-19 while

 detained, though undeniably concerning, presents no reasonable basis to reevaluate a detention

 order or order for the wholesale release of detainees. See, e.g., United States v. Howard, No.

 1:19-cr-00255-TWP-MJD, 2020 WL 1599693, at *2 (S.D. Ind. April 1, 2020) ("Howard's

 Motion provides no ‘changed circumstances' or other compelling reason justifying his immediate

 release from pretrial detention."); Order, United States v. Overton, 4:19-cr-0023-SEB-DML,

 ECF No. 46 (S.D. Ind. Mar. 24, 2020) ("Although [the defendant's motion for release from

 custody] provides facts relating to the COVID-19 pandemic and to general concerns regarding

 prisons, it does not provide any particularized facts about Mr. Overton that permit the Court to

 weigh these concerns in a meaningful context."); United States v. Sanders, No. 19-CR-20037-01-

 DDC, 2020 WL 1528621, at *5 (D. Kansas Mar. 31, 2020) ("On balance, Mr. Sanders has not

 shown a compelling reason that persuades the court that temporary release is necessary under §



                                                  4
Case 1:19-cr-00151-RLY-MJD Document 45 Filed 05/15/20 Page 5 of 7 PageID #: 157




 3142(i). His arguments are speculative."); United States v. Clark, No. 19-CR-40068-01-HLT,

 2020 WL 1446895, at *8 (D. Kansas Mar. 25, 2020) ("On balance, Mr. Clark has not established

 compelling reasons sufficient to persuade the court that temporary release is necessary. He has

 established only that his status as a diabetic puts him at an increased risk for experiencing severe

 illness if he were to contract COVID-19. His arguments regarding the risk of an outbreak at his

 facility [are] speculative.").

         However, a more specific and detailed threat based on a defendant's personal health or

 other characteristics may be sufficiently material to warrant a modification. See, e.g., Order,

 United States v. Johnson, 1:19-cv-00214-TWP-TAB, ECF. No. 58, at *3 (S.D. Ind. April 1,

 2020) ("The Court finds the COVID-19 pandemic and Johnson's health condition [(61 years old,

 sleep apnea)] has created a compelling reason for Johnson's release from detention."); United

 States v. Garcha, 19-cr-00663-EJD-1, 2020 WL 1593942, at *4 (N.D. Cal. April 1, 2020)

 ("Here, the Court is persuaded that the proffers of evidence from Mr. Garcha's treating

 physicians, together with the other evidence and public reports on which Mr. Garcha relies,

 support his contention that his individual circumstances—a compromised immune system and

 lung damage due to a pulmonary embolism—render him particularly susceptible to infection

 from the COVID-19 virus while in custody and particularly at risk of severe illness or death as a

 result of such infection."); United States v. Perez, 19 Cr. 297 (PAE), 2020 WL 1329225, at *1

 (S.D.N.Y. Mar. 19, 2020) ("The Court's decision in this case is based on the unique confluence

 of serious health issues and other risk factors facing this defendant, including but not limited to

 the defendant's serious progressive lung disease and other significant health issues, which place

 him at a substantially heightened risk of dangerous complications should [he] contract COVID-

 19 as compared to most other individuals.").



                                                   5
Case 1:19-cr-00151-RLY-MJD Document 45 Filed 05/15/20 Page 6 of 7 PageID #: 158




        In this case, Bush, who is 40 years old, recites his health history and argues that it renders

 him even more susceptible to COVID-19 than the average person. The Court is aware that Bush

 has a criminal history dating back to age 17, with multiple prior felony convictions, probation

 violations, and failures to appear. In addition, he is currently detailed at Hamilton County Jail,

 which has taken steps to address COVID-19. But the charges pending against him in Marion

 County, where Bush previously appeared in the instant case, have since been dismissed. More

 importantly, Bush has the type of medical issues that put him at an increased risk for COVID-19.

 Bush suffers from asthma, high blood pressure, seizures, and morbid obesity. In addition, he has

 not been charged with a crime of violence, but rather two counts of being a felon in possession of

 a firearm. Despite Bush's criminal history, he has no history of violence. And although the case

 is set for trial on June 22, 2020, the COVID-19 pandemic has disrupted proceedings such that it

 is unknown when this case will proceed to trial. Moreover, Bush has identified a suitable place

 he can reside, and the Court finds that, on balance, there are conditions that could be imposed

 that would diminish the risk of releasing him. Therefore, Bush's motion is granted.

 IV.    Conclusion

        For the reasons set forth above, Bush's Motion for Reconsideration of Detention Order

 [Filing No. 37] is granted. Bush shall be released subject to conditions which the Court will set

 forth in a separate order. The Pretrial Services Officer and Bush's counsel shall review Bush's

 conditions of release with him. The Court does not anticipate holding a hearing to review the

 release conditions with Bush but will do so if his counsel files a motion.

         Date: 5/15/2020
                                _______________________________
                                  Tim A. Baker
                                  United States Magistrate Judge
                                  Southern District of Indiana

                                                  6
Case 1:19-cr-00151-RLY-MJD Document 45 Filed 05/15/20 Page 7 of 7 PageID #: 159




 Distribution:

 All ECF-registered counsel of record via email




                                                  7
